The opinion of the Court was delivered by
Bermudez, C. J.
The plaintiff company appeals from a judgment ■dissolving an injunction obtained by it, prohibiting tlie defendant as ex officio State tax collector from selling a quantity of coal lying in boats at a distance of a few miles from Baton Rouge, in the Mississippi river, to pay taxes alleged to be due the State thereon.
The contention is, that the very law under which the sheriff and tax collector presumes to act exempts the coal from taxation, as property in transit for transportation and not on consignment for sale. Act 98 of 1886, p. 133.
It is urged at the same time that any tax on the coal which is in transit would violate the Constitution of the United States in several particulars, and reference is made to Art. 3, See. 8, Clause 3 ; to same article, See. 10, Clause 2, and to Art. 4, Sec. 2, Clause 1, and Art. 1, Sec. 9, Clause 5, of that Constitution.
Unnecessary pains have been taken to establish the elementary proposition that goods in transit from one State to another cannot be lawful objects of taxation during their passage or transportation in the State or through the States lying between that of the origin and that of the destination of the goods.
This indisputable doctrine was formally applied by this Court in a kindred case, Brown vs. Houston, tax collector, 33 Ann. 843, and •further recognized in the recent case of Simmons Hardware Company vs. McGuire, sheriff and tax collector, 39 Ann. 848.
The defenses urged in the present case, as far as the law governing it is concerned, were offered and considered Jin the Brown-Honston suit, which was carried by writ of error to the United States Supreme Court.
After an exhaustive examination of the matters involved, that Court-, in an elaborate, considerate andjivell reasoned opinion, held those defenses untenable and affirmed the judgment complained of.
The Court found and declared, that coal mined in Pennsylvania and sent by water to New Orleans, to be sold in topen market there, for account of the owners in Pennsylvania, becomes intermingled on *228arrival there (New Orleans) with the general property in the State of Louisiana, and is subject to taxation under the general laws of that State; although, it may be, after arrival, sold from the vessel on which the transportation was made and without being landed and forth e purpose of being taken out of the country, on a vessel bound to a foreign port.
In a subsequent case, alluding to this ruling, the same Court,, through the same learned organ, held that such goods having arrived at their place of destination may be taxed in the State to which they are carried, if taxed in the same manner as other goods and not by reason of tlieir being brought into the State from another State, nor subjected to any unfavorable discrimination. Coe vs. Errol, 106 U. S. 527.
A review of the constitutional articles invoked aud of the whole jurisprudence on the subject and mature consideration of the recent rulings just mentioned, torce upon the mind the irresistible conclusion that by “ goods in transit ” protected from all State, and municipal taxation, is meant goods moving from one State to another, although delayed in transportion, and that such goods become lawful objects of' such taxation the moment they reach their destination and are there kept ready and offered for sale at any point within the place of' destination.
Such, indeed, is the formal announcemenFof the Supreme Court of the United States in the Brown-IIouston case, in which the following language occurs:
“ It cannot be seriously contended, at least in the absence of any congressional legislation to the contrary, that all goods which are the product of oilier States are to be free from taxation in the State to which they may be carried for use, or sale.” Page 633.
Looking now into the facts of this case, it appeals that the coal in question was sent down the Mississippi river to supply the Louisiana trade; that it reached its destination and was there offered for sale,, and sold in part.
The facts, if true, that the coal was and is kept on board the fiats which carried it, was not unloaded, and not consigned at this or that, point to any specially authorized agent, are immaterial. It is enough, that it was in the charge and custody of one or more persons, who had the power to sell it, and who have disposed of it in part and are ready to do so further.
Judgment affirmed.